DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 recites a sorter having a plurality of sorting destination and a processor configured to: receive expected item information for a set of delivery points; determine expected delivery points corresponding to the expected items; and assign the plurality of sorting stations to a subset of the set of delivery points, the subset including at least some of the expected delivery points.  Independent claim 12 recites receiving, for a set of delivery points, expected item information including item information associated with a set of expected items; determining, based on the item information, expected delivery points corresponding to the set of expected items; and assigning a plurality of sorting destinations to a subset of the set of delivery points, the subset including at least some of the expected delivery points.  The prior art does not disclose these limitations in combination with the other elements of the claims.  The most relevant prior art includes Norris et al. (US 9,205,461) and Faivere et a. (US 8,504,192), each disclosing assigning a plurality of sorting destinations of a sorter to a subset of a set of delivery points, and Cartal et al. (US 8,271,127) disclosing assigning a sorting destination to a subset of delivery points taking into account statistical data associated with the delivery points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653